—Proceeding pursuant to EDPL 207 to review a determination of the New York City School Construction Authority dated January 16, 2009, made after a public hearing, to acquire certain real property by condemnation.
Adjudged that the proceeding is dismissed, with costs.
It is undisputed that the petitioner did not comply with the personal service requirements of CPLR 311 (see CPLR 311). Additionally, the petitioner did not satisfy the requirements set forth in CPLR 312-a, as he did not include with the papers he attempted to serve by mail a “statement of service by mail and *685acknowledgment of receipt” (CPLR 312-a [a]; see Horseman Antiques, Inc. v Huch, 50 AD3d 963 [2008]). Accordingly, the proceeding must be dismissed for lack of personal jurisdiction over the respondent. Skelos, J.P., Santucci, Dickerson and Roman, JJ., concur.